DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed November 09, 2022 in response to PTO Office Action mailed August 11, 2022. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, no claims have been amended. No claims have been canceled. No claims have been added. As a result, claims 1-20 remain pending in this application.

Response to Arguments
Applicant's arguments filed November 09, 2022 have been fully considered but they are not persuasive.
The Applicant argues that Ramachandran does not use of cognitive engine and therefore does not teach claimed limitations. The Examiner respectfully disagrees with the fact. First it is noted that Rangasamy is relied upon to teach “cognitive engine”. For example, Rangasamy teaches use of “artificial intelligence” for application recovery and verification (Rangasamy: fig. 1, items 106, 110, 112). Rangasamy teaches timeline based snapshots (Rangasamy: par. [0034]). Here it is readily apparent that Rangasamy teaches use of cognitive engine (e.g., artificial intelligence based backup/recovery) to manage the application based snapshot and recovery. When the snapshots versions are maintained based on timeline, the recovery is also obtained using the timeline. However, Rangasamy expressly fails to teach this and therefore Ramachandran was introduced to teach how the sequence of snapshots are needed for the recovery of the application. Ramachandran is not relied upon to teach “cognitive engine”. Since Rangasamy teaches an artificial intelligence based application snapshot/backup and recovery, the exact steps needed as claimed is relied upon Ramachandran.
The definition of “what is cognitive engine” from Google.com explains that the cognitive engine is a collection of machine learning algorithms or it is based on the scientific disciplines of artificial intelligence and compasses machine learning, reasoning. Since, Rangasamy teaches use of artificial intelligence, Rangasamy teaches the “cognitive engine”. Thus, the combination of Rangasamy and Ramachandran teach the claimed “cognitive engine” and the claimed limitation. Therefore, the Applicant’s arguments are not persuasive and the rejection of the claims is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy (US 2019/0171966) and further in view of Boyd et al. (US 2009/0300304) and Ramachandran et al. (US 2019/0347029).
As per claim 1, Rangasamy teaches a computer-implemented method (Rangasamy: claim 1) for application consistent dataset recovery using a cognitive control plane (Rangasamy: fig. 1: “Artificial intelligence app recovery and verification component 110”; par. [0041]: “The cloud snapshots/services orchestration component 230 orchestrates cloud storage snapshots and services to help timeline-based app environment creation/rollback/recovery component 112 to fully recover the application environments with data”; par. [0042]: “The log stream may comprise logs specific to each application”) the computer-implemented method comprising:
recording, by a computer, using a cognitive engine, sequence and timestamp of snapshots of volumes in [[a consistency group across heterogenous]] storage components corresponding to an application to facilitate operational recovery of application consistent datasets for the application (Rangasamy: par. [0034]: “The snapshot of the data may be used for creating the applications. Different versions of data (snapshot) may be stored along with a time stamp associated with each version”; par. [0041]: “The cloud snapshots/services orchestration component 230 orchestrates cloud storage snapshots and services to help timeline-based app environment creation/rollback/recovery component 112 to fully recover the application environments with data”); [[identifying, by the computer, using the cognitive engine, a set of snapshots needed for the operational recovery of the application consistent datasets for the application by mapping the sequence and timestamp of the snapshots of the volumes in the consistency group across the heterogenous storage components corresponding to the application in response to the computer determining that the operational recovery of the application consistent datasets for the application has been requested]]; and performing, by the computer, using the cognitive engine, the operational recovery of the application consistent datasets for the application using the set of snapshots (As explained above, Rangasamy teaches cloud snapshot services component creates, rollback and recovery of the application using time stamps, which inherently requires using different versions (e.g., sequence) of snapshots storing application data using the time stamps).
Rangasamy teaches (par. [0018]): “A complex business software may comprise many layers including a set of components in cloud infrastructure configured to run stateless components. These components may rely on or are connected to a set of stateful components running on a different computing environment other than the public cloud infrastructures”; par. [0024]: “The applications may be created in the same cloud environment or a different cloud environment. Further, the applications created in a different cloud environment may include cloud environments operating from a different geographical region”, which can be inferred as heterogenous storage components. Rangasamy however expressly fails to teach a consistency group across heterogenous storage components and identifying, by the computer, using the cognitive engine, a set of snapshots needed for the operational recovery of the application consistent datasets for the application by mapping the sequence and timestamp of the snapshots of the volumes in the consistency group across the heterogenous storage components corresponding to the application in response to the computer determining that the operational recovery of the application consistent datasets for the application has been requested.
Boyd teaches a consistency group across heterogenous storage components (Boyd: par. [0105]: “by providing a common consistency group timestamp across vendor specific replication engines using different replication methods… This allows a consumer to deploy heterogeneous replication engines in an integrated storage environment and utilize the heterogeneous replication engines to provide consistency groups that are consistent as of a common point-in-time and restore data in consistency groups formed by replication engines that may use different replication technologies and methods”). Thus, it would have been obvious to provide consistency groups in heterogenous components as taught by Boyd that are consistent as of a common point-in-time and restore data at the same time (Boyd: pars. [0008], [0105]).
Rangasamy also teaches rollback/restoring application as noted above, however expressly fails to teach identifying, by the computer, using the cognitive engine, a set of snapshots needed for the operational recovery of the application consistent datasets for the application by mapping the sequence and timestamp of the snapshots of the volumes in the consistency group across the heterogenous storage components corresponding to the application in response to the computer determining that the operational recovery of the application consistent datasets for the application has been requested. Ramachandran teaches identifying, by the computer, using the cognitive engine, a set of snapshots needed for the operational recovery of the application consistent datasets for the application by mapping the sequence and timestamp of the snapshots of the volumes in the consistency group across the heterogenous storage components corresponding to the application in response to the computer determining that the operational recovery of the application consistent datasets for the application has been requested (Ramachandran: par. [0100]: The embodiment shown in FIG. 7 commences upon receipt of an event to restore a consistency group to a specified particular state (step 702). Step 704 serves to determine the timestamp or sequence number that is most coincident with the specified state. At step 706, an applicable set of backup data is accessed. Such backup data might include any combination of previous full backups and/or any set of incremental backups, and/or any previous full snapshot and/or set of full snapshots that had been saved to cover the consistency group to a particular (earlier) point in time”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the steps as taught by Ramachandran to restore the application data to a particular point-in-time using snapshots to recover lost/corrupt/inconsistent application data.
Thus, combination of Rangasamy and Ramachandran teach performing, by the computer, using the cognitive engine, the operational recovery of the application consistent datasets for the application using the set of snapshots (see above, Ramachandran teach restoring upon receiving the request and Rangasamy teaches rollback/recover, which inherently requires searching snapshot versions and time stamp associated with the application data).
As per claim 6, Rangasamy, Ramachandran and Boyd expressly fail to teach performing, by the computer, a virus scan on the snapshots of the volumes in the consistency group to evaluate data integrity to detect unauthorized access to the volumes. However, Rangasamy teaches providing protection against ransomware attacks (par. [0002]) and similar disasters to provide reliable storage system. The ransomware and viruses are types of malware and it is well-known in the art of storage system to provide protect against such malware by scanning data storage volumes. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to scan snapshots of the volumes to identify malware such as ransomware and/or viruses to provide reliable storage systems and protect the system from unauthorized access.  
As per claim 8, Rangasamy, Ramachandran and Boyd teach wherein the cognitive engine is provided as a cloud service (Rangasamy: abstract; par. [0017]: cloud service platform; fig. 2 shows cloud components).
Claim 9 is directed to a computer system comprising a bus system; a storage device connected to the bus system and processor. Claim 15 is directed to a computer program product comprising a computer readable storage. Rangasamy teaches a computer system (fig. 1) and computer program product (par. [0029]). Claims 9 and 15 are similar in scope with claim 1 and thus claims 9 and 15 are rejected under same rationales as applied to claim 1 above.
Claims 14 and 20 are similar in scope with claim 6 above and thus rejected under same rationales as applied to claim 6 above.

Claims 2, 3, 5, 7, 10, 11, 13, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy (US 2019/0171966), Boyd et al. (US 2009/0300304) and Ramachandran et al. (US 2019/0347029) as applied to claims 1, 9 and 15 above, and further in view of Nolan et al. (US 6,640,278).
As per claim 2, Rangasamy, Boyd and Ramachandran fail to teach determining, by the computer, using the cognitive engine, whether a change to a storage ecosystem was detected related to one or more of the volumes of the consistency group of the application; responsive to the computer determining that a change to the storage ecosystem was detected related to one or more of the volumes of the consistency group of the application, updating, by the computer, using the cognitive engine, an application to storage components mapping for the consistency group of the application to form an updated application to storage components mapping based on the change to the storage ecosystem related to the one or more of the volumes of the consistency group; and updating, by the computer, using the cognitive engine, metadata corresponding to the consistency group of the application with storage component identifiers based on the updated application to storage components mapping. Nolan teaches determining, by the computer, using the cognitive engine, whether a change to a storage ecosystem was detected related to one or more of the volumes of the consistency group of the application; responsive to the computer determining that a change to the storage ecosystem was detected related to one or more of the volumes of the consistency group of the application, updating, by the computer, using the cognitive engine, an application to storage components mapping for the consistency group of the application to form an updated application to storage components mapping based on the change to the storage ecosystem related to the one or more of the volumes of the consistency group; and updating, by the computer, using the cognitive engine, metadata corresponding to the consistency group of the application with storage component identifiers based on the updated application to storage components mapping. Nolan: figs. 18-26, shows different user GUI interfaces; col. 6, lines 10-48: “The configuration of the storage server provides accurate configuration information and control by allowing automatic maintenance of the mapping of data sets in physical storage to servers. Maintaining accurate maps of physical storage simplifies management of storage area networks significantly”; col. 10, lines 30-49: “the storage management system 151 as new equipment is added and removed from the network. For example, a new storage device may be added to the network”; col. 23, line 23 – col. 28, line 20 shows different configuration and mapping of LUNs and hosts via display to users. The management system using GUI teach the claimed limitations of mapping various LUNs and hosts and thus allows management of heterogeneous storage systems (Nolan: col. 2, line 1 – col. 3, line 20). Thus, it would have been obvious to one having ordinary skill in the art to provide a management system which maps various storage devices via LUNs and hosts as taught by Nolan to provide secure centralized management and also provide scalability and high performance and also provide reliability, availability and serviceability (Nolan: col. 3, lines 12-20).
As per claim 3, Rangasamy, Boyd, Ramachandran and Nolan teach determining, by the computer, using the cognitive engine, whether a snapshot function has been triggered based on a defined time interval; responsive to the computer determining that the snapshot function has been triggered based on expiration of the defined time interval, performing, by the computer, using the cognitive engine, a snapshot of each volume in the consistency group of the application in a coordinated manner at that point-in-time; and updating, by the computer, using the cognitive engine, the metadata corresponding to the consistency group of the application with snapshot identifiers corresponding to snapshots of the volumes in the consistency group. Ramachandran (pars. [0003], [0047]) teaches periodically creating backups of the data, which inherently requires triggering backup/snapshot function at the end of specified period and creating backup using snapshot and mapping each snapshot with version/sequence and time stamp and application with particular identifiers so that the snapshot can be obtained when required for restore operation. 
As per claim 5, Rangasamy, Boyd, Ramachandran and Nolan expressly fail to teach retrieving, by the computer, using the cognitive engine, data regarding the application from a data lake of an enterprise; parsing, by the computer, using the cognitive engine, the data regarding the application to identify an application to host relationship and a host to storage relationship corresponding to the application; generating, by the computer, using the cognitive engine, the application to storage components mapping for the consistency group of the application based on the application to host relationship and the host to storage relationship corresponding to the application; and monitoring, by the computer, using the cognitive engine, for any changes to a storage ecosystem related to the volumes of the consistency group of the application by analyzing metadata fed to the cognitive engine from the data lake. However, Rangasamy teaches machine learning model analyzing application logs (par. [0024]) and verifies reliability of applications (par. [0032]) and also trains machine learning model to test reliability of created/recovered applications (par. [0042]). The machine learning inherently requires parsing data regarding applications from the data lake (e.g., application logs). Boyd and Ramachandran teaches consistency groups and restoring data for the application in consistency groups (please see claim 1). Nolan teaches automatic centralized secure management of the networked components (please see claim 2). Thus, it would be readily apparent to one having ordinary skill in the art before the effective filing date of the claimed invention to parse the data from data lake and determine the mapping between the applications and the hosts and determine any changes in the storage system to provide efficient and correct management of the storage ecosystem by eliminating or reducing user/administrator involvement by using the machine learning system.
As per claim 7, Rangasamy, Boyd, Ramachandran and Nolan expressly fail to teach wherein the computer utilizes the cognitive engine to generate a single display screen view across a heterogenous storage ecosystem that shows both on-premises and hybrid cloud storage components, all applications running in an enterprise and their application to storage components mappings, consistency groups and all metadata corresponding to the consistency groups, and snapshots, and wherein the single display screen view also shows a source primary production site and a target secondary replication site. However, Nolan teaches centralized management with different management consoles (figs. 18-26), but expressly fails to teach all components on single display screens. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a management console displaying all the components of the network so that user/administrator can have a view of entire network on a single screen. 
Claims 10, 11, 13, 16, 17 and 19 are similar in scope with claims 2, 3 and 5 above and thus rejected under same rationales as applied to claims 2, 3 and 5 above.

Claims 4, 12 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy (US 2019/0171966), Boyd et al. (US 2009/0300304), Ramachandran et al. (US 2019/0347029) and Nolan et al. (US 6,640,278) as applied to claims 3, 11 and 17 above, and further in view of Vishwakarma et al. (US 11,018,991).
As per claim 4, Rangasamy, Boyd, Ramachandran and Nolan expressly fail to teach applying, by the computer, using a rules engine of the cognitive engine, a set of rules on the metadata corresponding to the consistency group of the application and the updated application to storage components mapping; generating, by the computer, using an analytics engine of the cognitive engine, a set of actionable insights based on the rules engine applying the set of rules on the metadata corresponding to the consistency group of the application and the updated application to storage components mapping; and sending, by the computer, the set of actionable insights to an alerting and automation system to perform a set of action steps. Vishwakarma teaches applying, by the computer, using a rules engine of the cognitive engine, a set of rules on the metadata corresponding to the consistency group of the application and the updated application to storage components mapping; generating, by the computer, using an analytics engine of the cognitive engine, a set of actionable insights based on the rules engine applying the set of rules on the metadata corresponding to the consistency group of the application and the updated application to storage components mapping; and sending, by the computer, the set of actionable insights to an alerting and automation system to perform a set of action steps (Vishwakarma: col. 5, lines 40-54:  “recalling the backed up data if requested, transmitting alerts or other notifications to the user about the status of a data management operation, managing retention periods, or combinations of these”; col. 6, lines 5-28: “The user interface may be a graphical user interface (GUI) or command line (CL) interface…define the data management policies…configure alerts and notifications, identify and register the cloud storages for connection to the backup system”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide policies and/or rules and generate alerts to the user or administrator to manage the storage system by taking remedial actions as taught by Vishwakarma in the system of Rangasamy, Boyd, Ramachandra to provide reliable and secure storage system.
Claims 12 and 18 are similar in scope with claim 4 above and thus rejected under same rationales as applied to claim 4 above.


Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138